EDWARD A. WIEGNER, Secretary, Department of Revenue
You have requested my opinion as to how the public administrator may be compensated after 1973 for services performed before 1974, since ch. 90, Laws of 1973, abolishes the office of public administrator and makes other changes in the statutes providing for compensation for such officials, effective January 1, 1974.
The 1971 statutes require the public administrator to render monthly reports to the county court and your Department, showing the names of all estates in which inheritance tax determinations were made in the preceding calendar month, the amount of tax determined and the public administrator's claim for fees and require *Page 246 
the county treasurer to report to the Department by the tenth of each month, and at the same time to pay to the state all inheritance taxes collected during the preceding month, less credits, refunds and adjustments. The public administrator is to be paid by the county treasurer out of inheritance tax funds in his possession, upon order of the court. Sections 72.31 (4) (b) and 72.32, Stats. 1971.
The difficulty stems from the fact that the public administrator, in many cases, may not have time after December 31, 1973, to prepare the report to the court, obtain court approval of the requested fees and collect those fees from the county treasurer before the latter has to make his report and remittance of inheritance tax moneys to the state. The treasurer's January 10, 1974 payment to the state will be his final payment of inheritance tax funds, as the new sec. 72.22 (3) requires that inheritance taxes be paid directly to your Department after 1973.
You ask specifically whether the public administrators may be paid in 1974 under sec. 72.24 (2), Stats. 1971. Section 72.24
(1), Stats. 1971, provides that when "any amount has been paid in excess of the tax determined," the county treasurer shall "refund" the excess to the payor or other person entitled thereto out of inheritance tax funds in his possession." Subsection (2) then provides that the refund shall be made by the state treasurer if the county treasurer lacks sufficient inheritance tax funds. The latter subsection would not authorize payment of public administrator's fees from the state treasury in 1974.
Section 72.24, Stats. 1971, applies only to the "refund" of an "excess" tax, not to the payment of public administrator's fees. Also, the entire section is repealed and recreated, effective January 1, 1974, by ch. 90, Laws of 1973. As recreated, the section still provides for the refund of excess tax payments, from the state treasurer to the payor or other person entitled thereto. This cannot reasonably be stretched to cover payment of fees to public administrators.
Probably the best advice you can give to the public administrators and the county treasurers is to follow the requirements of the 1971 statutes so far as possible in winding up the December, 1973, business. If a public administrator can have his fees approved by the court and paid by the county treasurer before *Page 247 
the latter makes his January 10th report and remittance, there is no problem. This assumes that the county treasurer must make a report and remittance, for December, by January 10, 1974, even though the repeal of sec. 72.32, Stats. 1971, becomes effective January 1, 1974. It would be absurd to assume otherwise, however.
If the county treasurer delays his remittance to the state until after the 10th of a month, sec. 72.32, Stats. 1971, imposes a 10% per annum interest rate. Since no provision was made in ch. 90, Laws or 1973, for a more orderly winding up of the business or the public administrator, it behooves him, the county court and the county treasurer to make every reasonable effort to meet the deadline of January 10th. If that deadline is not met, either the county treasurer may be liable for the 10% interest for the period of delay — assuming he has been delinquent in forwarding funds to the state or the public administrator may attempt collection of his fees by filing a claim, under sec. 16.007, Stats.
RWW:EWW